Title: From George Washington to Wilhelm von Knyphausen, 29 March 1781
From: Washington, George
To: Knyphausen, Wilhelm von


                  
                     Sir
                     Head Quarters New Windsor 29th March 1781.
                  
                  I have been honored with your Excellencys letter of the 25th instant—The complaint, as to provisions, contained in the depositions of the several Hessian prisoners lately exchanged, is the first that I ever heard respecting the quality of that delivered by the American Commissaries to their prisoners of War—Your Excellency will therefore pardon me, if I do not give entire credit to it—The very healthy condition, in which all prisoners have been returned by us since the commencement of the War, carries with it a conviction that they have been, uniformly, comfortably accommodated and fed on wholesome provisions—That the sick as well as the well have lately suffered in Philada for want of Cloathing and other necessaries is a point which I readily concede, but I must deny that the blame is to be imputed to us—That great attention has been paid to the sick, especially upon the late appearance of the putrid fever among them, needs no other proof than thatmalignant disorder was stopped almost as soon as discovered by the removal of the patients from the places of the confinement to the most roomy and convenient Hospitals near the City.
                  Mr Loring has furnished your Excellency with a number of extracts from his letters to our Commy of prisoners setting forth the frequent applications which he has made for passports for Officers to proceed with Cloathing and necessaries for your prisoners in different places, but he seems to have forgotten to inform you that the passports for Capt. Bartling and Ensign Van Kovan were granted and that those Gentlemen actually proceeded and transacted the business committed to them—This will appear by the enclosed Copy of a letter from Mr Skinner to me.  Mr Loring’s requisition for passports for Lieut. Sobbe and Qr Mr Hertzhog is only dated the 14th and it was presented to me a few days ago, and the passports were immediately made out and delivered to Mr Skinner who will forward them to Mr Loring There may have been particular times when it was inexpedient to admit Officers within in our lines, But I am confident that few instances are to be adduced where passports for Officers and others to visit and carry necessaries either to the Troops of Convention or to the prisoners of War have not been granted as soon as requested—indeed, so conscious have I been that the situation in which we always kept prisoners of War would bear inspection, that I have never been averse to having them visited by an Officer of their own, who might be a witness to the propriety of their treatment—A request of this nature was a very little time ago refused to us by the Officer commanding the British Navy in the Harbour of New York.
                  Your Excellency may be assured that no person can wish to alleviate the rigors of Captivity more than I do, and that attention shall be ever paid to complaints which are well grounded.  I have the honor to be with Respect Yr Excellency’s Most obt and hble Servt
                  
               